5 A.3d 486 (2010)
298 Conn. 921
Jonathan M. KELLER et al.
v.
Roz-Lynn BECKENSTEIN, Executrix (Estate of Robert J. Beckenstein).
SC 18689
Supreme Court of Connecticut.
Decided September 22, 2010.
Michael P. Berman and Suzanne La-Plante, Hartford, in support of the cross petition.
Richard P. Weinstein, West Hartford and Nathan A. Schatz, in opposition.
The defendant's cross petition for certification for appeal from the Appellate Court. 122 Conn.App. 438, 998 A.2d 838 (2010), is granted, limited to the following issue:
"Did the Appellate Court properly determine that the trial court's dismissal should be vacated?"